Exhibit 10.41.5

EXECUTION COPY

FIFTH AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT

THIS FIFTH AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”) is made as of the 30th day of June, 2006, by and among CADMUS
COMMUNICATIONS CORPORATION (the “Borrower”), the LENDERS party hereto, WACHOVIA
BANK, NATIONAL ASSOCIATION, as Administrative Agent, BANK OF AMERICA, N.A., as
Syndication Agent, BNP PARIBAS, ING CAPITAL LLC, and THE ROYAL BANK OF SCOTLAND
PLC, as Co-Documentation Agents, and the GUARANTORS party hereto.

R E C I T A L S:

The Borrower, the Administrative Agent and the Lenders have entered into a
certain Second Amended and Restated Credit Agreement dated January 28, 2004 (as
amended by the First Amendment to Second Amended and Restated Credit Agreement
dated as of June 15, 2004, the Second Amendment to Second Amended and Restated
Credit Agreement dated as of September 17, 2004, the Third Amendment to Second
Amended and Restated Credit Agreement dated as of February 28, 2005 and the
Fourth Amendment to Second Amended and Restated Credit Agreement dated as of
September 12, 2005, as so amended, the “Credit Agreement”). Capitalized terms
used in this Amendment which are not otherwise defined in this Amendment shall
have the respective meanings assigned to them in the Credit Agreement.

The Guarantors have executed or otherwise become a party to a certain Amended
and Restated Guaranty Agreement dated as of January 28, 2004 (the “Guaranty”).

The Borrower and the Guarantors have requested the Administrative Agent and the
Lenders to amend the Credit Agreement upon the terms and conditions hereinafter
set forth.

NOW, THEREFORE, in consideration of the Recitals and the mutual promises
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Borrower, the Guarantors, the
Administrative Agent and the Lenders, intending to be legally bound hereby,
agree as follows:

SECTION 1. Recitals. The Recitals are incorporated herein by reference and shall
be deemed to be a part of this Amendment.

SECTION 2. Amendments. The Credit Agreement is hereby amended as set forth in
this Section 2.

Section 2.1. Amendments to Definitions. The definitions set forth in
Section 1.01 of the Credit Agreement are hereby amended as follows:

(a) by adding the following new definitions, in alphabetical order, to read in
their entirety as follows:

“Account” has the meaning set forth in the UCC, together with any guaranties,
letters of credit, Letter-of-Credit Rights, and other security therefore,
including Supporting Obligations.



--------------------------------------------------------------------------------

“Account Debtor” means a Person who is obligated under any Account.

“Borrowing Base” means, for any date, an amount equal to: (i) 75% of the total
amount of Eligible Accounts; plus (ii) 25% of the total amount of Eligible
Inventory; plus (iii) 30% of the total amount of Eligible Equipment; plus
(iv) 30% of the total amount of Eligible Real Property; calculated as of the
most recent Calculation Date for which a Borrowing Base Certificate has been
received by the Administrative Agent pursuant to Section 6.01(m).
Notwithstanding the foregoing, for the period from the date of this Amendment to
the date of delivery of the Borrowing Base Certificate pursuant to
Section 6.01(m) for the Fiscal Quarter ending June 30, 2006, the Borrowing Base
shall be $89,730,000. If the Administrative Agent does not receive from the
Borrower any Borrowing Base Certificate when and as required pursuant to
Section 6.01(m), then the Borrowing Base for such Calculation Date shall be zero
until such Borrowing Base Certificate is received by the Administrative Agent.

“Borrowing Base Certificate” has the meaning set forth in Section 6.01(m).

“Calculation Date” means the last day of each Fiscal Quarter.

“Chattel Paper” has the meaning set forth in the UCC, including Electronic
Chattel Paper and Tangible Chattel Paper (each as defined in the UCC), together
with any guaranties, letters of credit, Letter-of-Credit Rights, and other
security therefore, including Supporting Obligations.

“Collateral Location” means any location where Collateral is located, as
identified and certified by the Borrower in the Schedules to the Security
Documents.

“Eligible Accounts” means (i) all Accounts in Dollars included under the
category of accounts receivable on the Borrower’s balance sheet as of the
applicable Calculation Date and evidenced by a paper invoice or electronic
equivalent created or acquired by any Loan Party arising from the sale of
Inventory and/or the provision of services in such Loan Party’s ordinary course
of business, in which the Collateral Agent has a first priority, perfected
security interest and such Accounts are subject to no other Liens except for
Liens permitted under clauses (e) and (f) of the definition of Permitted Liens,
and (ii) all rebates included under the category of accounts receivable on the
Borrower’s balance sheet as of the applicable Calculation Date and owed to any
Loan Party as a result of purchase of paper, ink or other materials under valid
and enforceable contract rebate provisions, in which the Collateral Agent has a
first priority, perfected security interest and such rebates are subject to no
other Liens

 

2



--------------------------------------------------------------------------------

except for Liens permitted under clauses (e) and (f) of the definition of
Permitted Liens. Notwithstanding the fact that neither Cadmus Hong Kong Limited
(“Cadmus HK”) nor KnowledgeWorks Global Limited (“KGL”) is a Loan Party, the
Accounts of Cadmus HK and KGL, as applicable, shall be included as Eligible
Accounts in the calculation of the Borrowing Base (A) to the extent that such
Accounts otherwise satisfy the criteria for Eligible Accounts as described above
and (B) so long as each of Cadmus HK and KGL, as applicable, remains a Wholly
Owned Subsidiary of the Borrower.

“Eligible Equipment” means new or used Equipment (valued net of depreciation as
shown on the Borrower’s balance sheet as of the applicable Calculation Date and
included under the category of property, plant and equipment) but only to the
extent that such Equipment: (i) has been purchased by such Loan Party; (ii) has
been delivered to and accepted by such Loan Party and installed at premises
owned or leased by such Loan Party; and (iii) is subject to the Collateral
Agent’s duly perfected, first priority security interest and such Equipment is
subject to no other Lien except for Liens permitted under clauses (e) and (f) of
the definition of Permitted Liens. For purposes of calculating the Borrowing
Base as of the June 30, 2006 Calculation Date only, Eligible Equipment shall
also include a Goss Sunday 3000/32 web press and a Goss Sunday 4000/48 web press
acquired in connection with the Equipment Upgrade notwithstanding the fact that
such Equipment is currently encumbered by purchase money Liens.

“Eligible Inventory” means all Inventory (valued as listed under the category of
inventories on the Borrower’s balance sheet as of the applicable Calculation
Date) acquired by any Loan Party in the ordinary course of its business as
presently conducted consisting of raw materials, work-in-process and finished
goods which is at all times subject to a duly perfected, first priority security
interest in favor of the Collateral Agent and such Inventory is subject to no
other Lien except for Liens permitted under clauses (e) and (f) of the
definition of Permitted Liens.

“Eligible Real Property” means any Loan Party’s leasehold and fee interests in
real property (valued net of depreciation as shown on the Borrower’s balance
sheet as of the applicable Calculation Date and included under the category of
property, plant and equipment) located within the United States of America in
which the Collateral Agent on behalf of the Lenders has a first priority valid
and perfected lien evidenced by a Mortgage and such real property is subject to
no other Lien except for Liens permitted under clauses (e) and (f) of the
definition of Permitted Liens.

“Equipment” has the meaning set forth in the UCC.

“Instrument” has the meaning set forth in the UCC.

“Inventory” has the meaning set forth in the UCC.

“Letter-of-Credit Right” has the meaning set forth in the UCC.

 

3



--------------------------------------------------------------------------------

“Outstandings” means, at any time, the Revolving Credit Exposure at such time
minus the cash on deposit in the Subsidiary Deposit Accounts at such time.

“Revolving Credit Exposure” means, at any time, the sum of (i) the aggregate
principal amount of all Revolving Credit Loans, plus (ii) the aggregate
principal amount of all Swing Line Loans, plus (iii) the aggregate amount of all
Letter of Credit Obligations at such time.

“Subsidiary Deposit Accounts” means the deposit accounts of Cadmus Investments,
LLC and CDMS Management, LLC with the Administrative Agent to the extent that
such accounts are subject to a valid and perfected first priority Lien in favor
of the Collateral Agent for the benefit of the Lenders pursuant to documentation
satisfactory to the Collateral Agent.

“Supporting Obligation” has the meaning set forth in the UCC.

“UCC” means the Uniform Commercial Code (or any successor statute), as adopted
and in force in the State of North Carolina or, when the laws of any other state
govern the method or manner of the perfection or enforcement of any security
interest in any of the Collateral, the Uniform Commercial Code (or any successor
statute) of such state. Any term used in this Agreement and in any financing
statement filed in connection herewith which is defined in the UCC and not
otherwise defined in this Agreement or in any other Loan Document has the
meaning given to the term in the UCC.

(b) by amending and restating in its entirety clause (B) of the definition of
“Permitted Acquisition” to read as follows:

(B) immediately prior to, and immediately after giving effect to, such
Acquisition, (i) the Total Leverage Ratio shall be less than 4.25 to 1.00 and
(ii) each of the Total Leverage Ratio and the Senior Leverage Ratio calculated
on a pro forma basis shall be at least 0.25% less than the maximum Total
Leverage Ratio and the maximum Senior Leverage Ratio permitted under
Section 6.03 or 6.04, respectively;

(c) by amending and restating the following definitions to read in their
entirety as follows:

“Revolving Credit Availability” means, at any time, the lesser of (a) the amount
by which the aggregate Revolving Credit Commitments of all Lenders at such time
exceeds the Revolving Credit Exposure and (b) the amount by which the then
current Borrowing Base exceeds the Outstandings at such time.

Section 2.2. Amendment to Section 2.01(ii). Clause (ii) of the proviso to the
first sentence of Section 2.01 of the Credit Agreement is hereby amended and
restated to read in its entirety as follows:

(ii) immediately after each such Revolving Credit Loan is made, the Revolving

 

4



--------------------------------------------------------------------------------

Credit Exposure shall not exceed the aggregate amount of the Revolving Credit
Commitments of all of the Lenders at such time and the Outstandings at such time
shall not exceed the then current Borrowing Base, and

Section 2.3. Amendment to Section 2.10(a). The second sentence of clause (a) of
Section 2.10 of the Credit Agreement is hereby amended and restated to read in
its entirety as follows:

In any event, at any time that the aggregate amount of the Revolving Credit
Exposure exceeds the aggregate amount of the Revolving Credit Commitments of all
the Lenders at such time or the Outstandings at such time exceed the then
current Borrowing Base, the Borrower shall repay or prepay Loans as may be
necessary so that after such payment the aggregate amount of the Revolving
Credit Exposure does not exceed the aggregate amount of the Revolving Credit
Commitments of all the Lenders at such time and the Outstandings at such time do
not exceed the then current Borrowing Base.

Section 2.4. Amendment to Section 2.14(a). Clause (a) of Section 2.14 of the
Credit Agreement is hereby amended and restated to read in its entirety as
follows:

(a) The Borrower may prior to the Revolving Credit Maturity Date, as set forth
in this Section, request the Swing Line Lender to make, and the Swing Line
Lender prior to the Revolving Credit Maturity Date will make, Swing Line Loans
to the Borrower in Dollars, in an aggregate principal amount at any one time
outstanding, not exceeding $10,000,000, provided that the aggregate Revolving
Credit Exposure at any one time outstanding shall not at any one time exceed the
aggregate amount of the Revolving Credit Commitments of all the Lenders at such
time and the Outstandings at any one time shall not exceed the then current
Borrowing Base.

Section 2.5. Amendments to Section 4.02. Section 4.02 of the Credit Agreement is
amended as follows:

(a) by amending and restating clause (a)(i) to read in its entirety as follows:

(i) receipt by the Administrative Agent of a Notice of Borrowing as required by
Section 2.02 and compliance with the provisions of Section 2.01, in the case of
a Revolving Credit Loan;

(b) by amending and restating clause (e)(iii) to read in its entirety as
follows:

(iii) the aggregate Revolving Credit Exposure shall not exceed the aggregate
amount of the Revolving Credit Commitments of all the Lenders and the
Outstandings shall not exceed the then current Borrowing Base and

 

5



--------------------------------------------------------------------------------

Section 2.6. Amendment to Section 5.11. Section 5.11 of the Credit Agreement is
amended by adding a new clause (e) to the end thereof to read as follows:

(e) Each Account, Instrument, Chattel Paper and other writing constituting any
portion of the Collateral (i) is genuine and enforceable in accordance with its
terms except for such limits thereon arising from bankruptcy and similar laws
relating to creditors’ rights; (ii) arises from (A) a bona fide sale of goods or
delivery of services in the ordinary course and in accordance with the terms and
conditions of any applicable purchase order, contract or agreement or (B) a
rebate for the purchase of supplies in the ordinary course of business in
accordance with the terms and conditions of the applicable contract rebate
provisions; and (iii) is free of all Liens except for the Liens of the
Collateral Agent under the Loan Documents and Liens permitted under clauses
(e) and (f) of the definition of Permitted Liens. Each Account included in any
Borrowing Base Certificate, report or other document as an Eligible Account
meets all the requirements of an Eligible Account set forth herein.

Section 2.7. Amendments to Section 6.01. Section 6.01 of the Credit Agreement is
hereby amended by deleting the word “and” at the end of clause (k), deleting the
period and inserting a semicolon followed by the word “and” at the end of clause
(l) and inserting the a new clause (m) to end of Section 6.01 to read as
follows:

(m) simultaneously with the delivery of each set of financial statements
referred to in clauses (a) and (b) above, a completed certificate in the form
attached hereto as Exhibit D (a “Borrowing Base Certificate”). Each Borrowing
Base Certificate shall be certified by the chief financial officer, the chief
accounting officer or the treasurer of Borrower to be accurate and complete and
in compliance with the terms of this Agreement. The Borrower shall include with
each such Borrowing Base Certificate any other report as the Administrative
Agent may from time to time require in its sole discretion, each prepared with
respect to such periods and with respect to such information and reporting as
the Administrative Agent may require.

 

6



--------------------------------------------------------------------------------

Section 2.8. Amendment to Section 6.03. Section 6.03 of the Credit Agreement is
hereby amended and restated to read in its entirety as follows:

SECTION 6.03. Maximum Total Leverage Ratio. The Borrower shall not suffer or
permit the Total Leverage Ratio at any time during each period set forth in the
chart below to exceed the applicable ratio set forth opposite such period.

 

Fiscal Quarter Ending

During the Period:

  

Total Leverage

Ratio:

Effective Date through 12/30/04

   4.00 to 1.00

12/31/04 through 09/30/05

   3.75 to 1.00

10/1/05 through 03/31/06

   4.50 to 1.00

04/1/06 through 06/29/06

   4.25 to 1.00

06/30/06 through 12/30/06

   5.75 to 1.00

12/31/06 through 03/30/07

   5.50 to 1.00

03/31/07 through 06/29/07

   4.50 to 1.00

06/30/07 through 09/29/07

   4.00 to 1.00

09/30/07 and thereafter

   3.50 to 1.00

Section 2.9. Amendment to Section 6.04. Section 6.04 of the Credit Agreement is
hereby amended and restated to read in its entirety as follows:

SECTION 6.04. Maximum Senior Leverage Ratio. The Borrower shall not suffer or
permit the Senior Leverage Ratio at any time during each period set forth in the
chart below to exceed the applicable ratio set forth opposite such period.

 

Fiscal Quarter Ending

During the Period:

   Senior Leverage Ratio:

Effective Date through 12/30/04

   1.75 to 1.00

12/31/04 through 09/30/05

   1.50 to 1.00

10/1/05 through 3/31/06

   2.25 to 1.00

04/1/06 through 06/29/06

   2.00 to 1.00

06/30/06 through 12/30/06

   2.25 to 1.00

12/31/06 through 03/30/07

   2.00 to 1.00

03/31/07 through 6/29/07

   1.75 to 1.00

06/30/07 and thereafter

   1.50 to 1.00

 

7



--------------------------------------------------------------------------------

Section 2.10. Amendment to Section 6.29. Clause (3) of the proviso to the first
sentence of Section 6.29 of the Credit Agreement is hereby amended and restated
to read in its entirety as follows:

(3) immediately prior to, and immediately after giving effect to, such
Restricted Payment, (i) the Total Leverage Ratio shall be less than 4.25 to 1.00
and (ii) each of the Total Leverage Ratio and the Senior Leverage Ratio
calculated on a pro forma basis shall be at least 0.25% less than the maximum
Total Leverage Ratio and the maximum Senior Leverage Ratio permitted under
Section 6.03 or 6.04, respectively;

Section 2.11. Amendment to Exhibits. The Credit Agreement is hereby amended by
adding a new Exhibit D thereto in the form attached hereto.

SECTION 3. Consent and Waiver; Agreement of the Borrower. The Administrative
Agent and the Lenders hereby (i) consent to the extension to September 21, 2006
for compliance with Section 6.23(b) of the Credit Agreement with respect to the
pledge of 65% of the capital stock of Cadmus Hong Kong Limited and
KnowledgeWorks Global Limited and (ii) waive compliance with Section 6.23(b) of
the Credit Agreement to the extent that the provisions thereof require
effectiveness of the pledge of 65% of the capital stock of Cadmus Hong Kong
Limited and KnowledgeWorks Global Limited by an earlier date. The Borrower
hereby agrees that the pledge of 65% of the capital stock of Cadmus Hong Kong
Limited and KnowledgeWorks Global Limited in compliance with Section 6.23(b) of
the Credit Agreement shall be effected and the required documentation received
by the Collateral Agent on or before September 21, 2006 and failure to do so in
compliance with Section 6.23(b) of the Credit Agreement by such date shall be an
immediate Event of Default (without any notice or lapse of time) under Article
VII of the Credit Agreement and shall permit the exercise of all rights and
remedies of the Administrative Agent and the Lenders as a result of such Event
of Default.

SECTION 4. Conditions to Effectiveness. This Amendment shall be effective as of
June 30, 2006 upon satisfaction of the following conditions:

(a) receipt by the Administrative Agent of a duly executed counterpart of this
Amendment signed by the Borrower, the Guarantors, and the Required Lenders;

(b) receipt by the Administrative Agent from the Borrower of any and all fees
and expenses to be paid by the Borrower to the Administrative Agent in
connection with this Amendment including, without limitation, (i) for the
ratable account of each Lender executing this Amendment an amendment fee equal
to the product of (A) such Lender’s Revolving Credit Commitment as of the date
of this Amendment multiplied by (B) 0.15% and (ii) all reasonable fees and
expenses of counsel to the Administrative Agent; and

(c) the fact that the representations and warranties of the Borrower contained
in Article V of the Credit Agreement and in Section 6 of this Amendment shall be
true on and as of the date hereof; except, in the case of representations and
warranties of the Borrower contained in Section 5.04(b) of the Credit Agreement
for matters which have previously been disclosed in the Borrower’s SEC filings
or to the Administrative Agent and the Lenders in one or more Compliance
Certificates.

 

8



--------------------------------------------------------------------------------

SECTION 5. No Other Amendment or Waiver. Except for the amendments and waivers
set forth above, the text of the Credit Agreement shall remain unchanged and in
full force and effect. This Amendment is not intended to effect, nor shall it be
construed as, a novation. The Credit Agreement and this Amendment shall be
construed together as a single agreement. Nothing herein contained shall waive,
annul, vary or affect any provision, condition, covenant or agreement contained
in the Credit Agreement, except as herein amended or waived, nor affect nor
impair any rights, powers or remedies under the Credit Agreement as hereby
amended. The Lenders and the Administrative Agent do hereby reserve all of their
rights and remedies against all parties who may be or may hereafter become
secondarily liable for the repayment of the Obligations. The Borrower promises
and agrees to perform all of the requirements, conditions, agreements and
obligations under the terms of the Credit Agreement, as heretofore and hereby
amended, the Credit Agreement, as amended, being hereby ratified and affirmed.
The Borrower hereby expressly agrees that the Credit Agreement, as amended, is
in full force and effect.

SECTION 6. Representations and Warranties. The Borrower hereby represents and
warrants to each of the Lenders as follows:

(a) After giving effect to this Amendment, no Default under the Credit Agreement
has occurred and is continuing on the date hereof.

(b) Each of the Borrower and the Guarantors has the power and authority to enter
into this Amendment and to do all acts and things as are required or
contemplated hereunder to be done, observed and performed by it.

(c) This Amendment has been duly authorized, validly executed and delivered by
one or more authorized officers of each of the Borrower and the Guarantors and
constitutes a legal, valid and binding obligation of each of the Borrower and
the Guarantors enforceable against it in accordance with its terms, provided
that such enforceability is subject to general principles of equity.

(d) The execution and delivery of this Amendment and the performance of each of
the Borrower and the Guarantors hereunder do not and will not require the
consent or approval of any regulatory authority or governmental authority or
agency having jurisdiction over the Borrower or any Guarantor, nor be in
contravention of or in conflict with the articles of incorporation or bylaws of
the Borrower or any Guarantor, or the provision of any statute, or any judgment,
order or indenture, instrument, agreement or undertaking, to which the Borrower
or any Guarantor is party or by which the assets or properties of the Borrower
or any Guarantor are or may become bound.

SECTION 7. Counterparts. This Amendment may be executed in multiple
counterparts, each of which shall be deemed to be an original and all of which,
taken together, shall constitute one and the same agreement.

 

9



--------------------------------------------------------------------------------

SECTION 8. Governing Law. This Amendment shall be governed by, and construed in
accordance with, the law of the State of North Carolina.

SECTION 9. Consent by Guarantors. The Guarantors consent to the foregoing
amendments. The Guarantors promise and agree to perform all of the requirements,
conditions, agreements and obligations under the terms of the Guaranty and
Indemnity, Subrogation and Contribution Agreement, said Guaranty and Indemnity,
Subrogation and Contribution Agreement being hereby ratified and affirmed. The
Guarantors hereby expressly agree that the Guaranty and Indemnity, Subrogation
and Contribution Agreement are in full force and effect.

[The remainder of this page intentionally left blank.]

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed and delivered, or have
caused their respective duly authorized officers or representatives to execute
and deliver, under seal, this Amendment as of the day and year first above
written.

 

BORROWER: CADMUS COMMUNICATIONS CORPORATION By:  

/s/ Paul K. Suijk

  (SEAL) Name:   Paul K. Suijk Title:   Senior VP & CFO



--------------------------------------------------------------------------------

WACHOVIA BANK, NATIONAL ASSOCIATION,

as Administrative Agent and as a Lender

By:  

/s/ Mark B. Felker

Name:   Mark B. Felker Title:   Managing Director   Wachovia Bank, National
Association



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Syndication Agent and

a Lender

By:  

/s/ Scott K. Mitchell

Name:   Scott K. Mitchell Title:   Senior Vice President



--------------------------------------------------------------------------------

BNP PARIBAS, as Co-Documentation Agent and a

Lender

By:  

/s/ Shayn March

Name:   Shayn March Title:   Director By:  

/s/ Angela Bentley-Arnold

Name:   Angela Bentley-Arnold Title:   Director



--------------------------------------------------------------------------------

ING CAPITAL LLC, as Co-Documentation Agent and

a Lender

By:  

/s/ William C. Beddingfield

Name:   William C. Beddingfield Title:   Managing Director



--------------------------------------------------------------------------------

THE ROYAL BANK OF SCOTLAND PLC, as Co-Documentation Agent and a Lender By:  

/s/ Andrew Wynn

Name:   Andrew Wynn Title:   Managing Director



--------------------------------------------------------------------------------

NATIONAL CITY BANK, as a Lender By:  

/s/ Heather McIntyre

Name:   Heather McIntyre Title:   Vice President



--------------------------------------------------------------------------------

HARRIS N.A., as a Lender By:  

/s/ John Armstrong

Name:   John Armstrong Title:   Vice President



--------------------------------------------------------------------------------

GUARANTORS: CADMUS INTERNATIONAL HOLDINGS, INC.; CADMUS JOURNAL SERVICES, INC.;
CADMUS MARKETING GROUP, INC.; CADMUS PRINTING GROUP, INC.; PORT CITY PRESS,
INC.; SCIENCE CRAFTSMAN INCORPORATED; WASHBURN GRAPHICS, INC. By:  

/s/ Christopher T. Schools

  (SEAL) Name:   Christopher T. Schools Title:   VP & Treasurer CADMUS
GOVERNMENT PUBLICATION SERVICES, INC. By:  

/s/ Paul D. Moruza

  (SEAL) Name:   Paul D. Moruza Title:   President CADMUS INVESTMENTS, LLC By:  

/s/ Christopher T. Schools

  (SEAL) Name:   Christopher T. Schools Title:   President & Assistant Treasurer
CDMS MANAGEMENT, LLC By:  

/s/ Christopher T. Schools

  (SEAL) Name:   Christopher T. Schools Title:   Treasurer



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF BORROWING BASE CERTIFICATE

Reference is made to the Second Amended and Restated Credit Agreement dated as
of January 28, 2004 (as modified and supplemented and in effect from time to
time, the “Credit Agreement”) among Cadmus Communications Corporation, the
Lenders party thereto from time to time, Bank of America, N.A., as Syndication
Agent, and Wachovia Bank, National Association, as Administrative Agent.
Capitalized terms used herein shall have the meanings ascribed thereto in the
Credit Agreement.

Borrower hereby certifies and warrants that at the close of business on
                                 (the “Calculation Date”), Borrowing
Availability was $                    , computed as set forth on the schedule
attached hereto.

Borrower has caused this Borrowing Base Certificate to be executed and delivered
by its officer thereunto duly authorized on                     .

 

CADMUS COMMUNICATIONS

CORPORATION

By:  

 

  (SEAL) Name:     Title:    



--------------------------------------------------------------------------------

Schedule to Borrowing Base Certificate

Dated as of                             

 

1.

   Eligible Accounts    $                        

2.

   Item 1 multiplied by 75%       $                     

3.

   Eligible Inventory    $                        

4.

   Item 3 multiplied by 25%       $                     

5.

   Eligible Equipment and Eligible Real Property    $                        

6.

   Item 5 multiplied by 30%       $                     

7.

  

Total Borrowing Base

(the sum of items 2, 4 and 6)

      $                     

8.

  

Outstandings

(Principal amount of all Revolving Credit Loans, plus principal amount of all
Swing Line Loans, plus amount of all Letter of Credit Obligations, minus
Subsidiary Deposit Accounts)

      $                     

9.

  

Total Borrowing Availability

(Borrowing Base minus Outstandings)

      $                      